Dear Mr. Sullivan:
You question if the Clerk of Court for Livingston Parish may enter into a cooperative endeavor agreement with other clerks of court. The agreement would involve the use of software that the Livingston Clerk of Court owns by other clerks.  The software is an internet browser based tool that allows access to and the copy of court documents.  You specifically request if you are authorized to enter into such an agreement.
In short, we believe the Clerk of Court for Livingston Parish may do so.  The Louisiana Constitution allows the state and its political subdivisions to enter into cooperative endeavor agreements with other governmental entities or with any public or private associations, corporations, or individuals.1 There are, however, three requirements that must be met in order to have a constitutionally sound cooperative endeavor agreement.  The three requirements are: (1)  the state or political subdivision must be authorized to spend the funds/property at issue; (2) the agreement must benefit the public; and (3) the cost must be proportionate to the benefit.
A Clerk of Court is the legal custodian of all of the court's records and is responsible for their safekeeping and preservation. A clerk, except as otherwise provided by law, must permit any person to examine any of these records.2 As you indicated in the request, this software will allow the public to access the court's records via the internet.  Because you are charged with making the court's records available to the public, there appears to be authority for such an endeavor. Certainly, the public will benefit by having another means of accessing the records.  And assuming the cost is commensurate with the benefit, the agreement complies with the constitution.
If you have additional questions, please contact our office.
With kindest regards,
Yours very truly,
                             CHARLES C. FOTI, JR. Attorney General
BY:  ________________________________
                             TINA VICARI GRANT Assistant Attorney General
CCF, jr./TVG/dam
1 Article 7, Section 14(C) of the Louisiana Constitution
2 Code of Civil Procedure Articles 251 et seq.